                      Case 1:19-cr-00561-LAP Document 183 Filed 10/20/20 Page 1 of 3
    Begin forwarded message:

    From: "Quito, CONS ACS (ACSQuito)" <ACSQuito@state.gov>
    Subject: American Citizens Service - Autoreply
    Date: October 8, 2020 at 12:34:22 PM PDT
    To: Angelica Muñoz <angelica@cldc.org>

    This is an automatic generated e-mail updated on August 31, 2020, please read the text below; if your question is not
    answered by this auto-reply, please await a response from an ACS assistant.

    Este es una respuesta generada automáticamente actualizada el 31 de Agosto de 2020, por favor lea el texto en la parte
    inferior; si su pregunta no está respondida en esta respuesta automática, por favor espere una respuesta de un
    asistente de ACS. (La información en español se encuentra después del texto en inglés).

    For updated information regarding COVID-19, including information about entry/exit requirements, preventive
    quarantine and other related information, please check our website: https://ec.usembassy.gov/covid-19-information-
    ecu-2/.

    Due to the extended disruption of consular services, please see the CDC’s latest recommendations for the most recent
    information on what you can do to reduce your risk of contracting COVID-19.

    Additional information, including the latest alerts and messages pertaining to ECUADOR may be found
    here https://ec.usembassy.gov/u-s-citizen-services/security-and-travel-information/.

    Information about entry requirements to the U.S. from around the world can be found at:

•   Visit the COVID-19 crisis page on travel.state.gov for the latest information.
                • Visit the Department of Homeland Security’s website on the latest travel restrictions to the United
                   States.



    Thank you for contacting the American Citizen Services (ACS) Unit of the Consular Section at the U.S. Embassy in Quito,
    Ecuador. Currently the ACS Unit is only providing emergency services; we are not providing routine services. If your
    inquiry is answered on our website via the links below, we will consider your inquiry to be answered and you will not
    receive an email response:

•   Do you have any questions about voting? Visit the FVAP.gov website
•   My U.S. passport was stolen or lost, how do I request a new one?
•   How to renew my U.S. Passport
•   My new passport has arrived, when can I pick up my new passport?
•   I am a U.S. Citizen and I just had a child abroad, how can I transmit citizenship?
•   Getting married in Ecuador as a U.S. Citizen? You will need a certificate of marital status issued in the United States
•   How to make my U.S. driver license valid in Ecuador
•   I need an FBI background check, U.S. Criminal record or need to have my fingerprints taken
•   How can I have a power of attorney notarized?
•   I need to get an Apostille on a document issued in the U.S.
•   I need to get a U.S. Birth Certificate
•   Information about registering your trip outside the U.S.
•   Security and Information Messages to U.S. Citizens in Ecuador
                • Information about Visas for non-U.S. citizens to travel to U.S.
    Please note that this e-mail address is only for inquiries related to American Citizens Services. We do not respond to
    inquiries regarding U.S. visas for Ecuadorian citizens, Ecuadorian visas for U.S. Citizens, public/media affairs, or other
    subjects not related to American Citizens Services. Please check our website for contact information for other
    Sections: https://ec.usembassy.gov/embassy-consulate/embassy/sections-offices/.
                      Case 1:19-cr-00561-LAP Document 183 Filed 10/20/20 Page 2 of 3

    If your question is not already answered on our website, we will respond to you within five business days.

    For visa inquiries, please send your email to: consularquito@state.gov or you can find information about U.S. visas
    at: https://ec.usembassy.gov/visas/.

    For public/media affairs, please send your email to: contacto.usembuio@state.gov.

    Other contact information at U.S. Embassy Quito or U.S. Consulate in Guayaquil may be found on our website.

    For life-threatening emergencies, please check the website for Emergency Contact
    Information: https://ec.usembassy.gov/u-s-citizen-services/emergency-contact/.



    Please tell us how we are doing: provide your feedback. Positive feedback helps us to know that we are delivering our
    services effectively and provides us with an opportunity to recognize team members, while constructive feedback allows
    us to improve our service. Your feedback will be recorded and referred to relevant staff and management.

    We strongly recommend that U.S. citizens traveling to or residing in Ecuador enroll in the Department of State's Smart
    Traveler Enrollment Program. STEP enrollment gives you the latest security updates, and makes it easier for the U.S.
    embassy or nearest U.S. consulate to contact you in an emergency. If you do not have Internet access, enroll directly
    with the nearest U.S. embassy or consulate.

    Thank you for contacting us,



    Gracias por contactarse con la Unidad de Servicios para Ciudadanos Estadounidenses (ACS) de la Sección Consular de la
    Embajada de los Estados Unidos en Quito, Ecuador. Actualmente la Sección de ACS únicamente está proporcionando
    servicios de emergencia, no estamos proporcionando servicios de rutina. Si la contestación a su pregunta está en
    nuestra publicada en nuestra página web, por los siguientes enlaces, consideraremos que su consulta ha sido contestada
    y no recibirá una respuesta adicional:

•   Tiene preguntas sobre votaciones? Visite la página web de FVAP.gov.
•   Mi pasaporte estadounidense ha sido robado o perdido, como obtengo uno nuevo?
•   Como renovar mi pasaporte estadounidense
•   Mi nuevo pasaporte ha llegado, cuando lo puedo retirar?
•   Yo soy estadounidense y acabo de tener un hijo/a, como puedo transmitir mi ciudadanía?
•   Se va a casar en Ecuador como estadounidense? Usted necesita un certificado de estado civil, emitido en los Estados
    Unidos
•   Como certificar mi licencia estadounidense en Ecuador?
•   Necesito un record policial federal (FBI) o tomarme huellas.
•   Necesito notarizar un documento
•   Necesito una apostilla para un documento emitido en Estados Unidos.
•   Necesito pedir un certificado de nacimiento estadounidense
•   Información sobre como registrar su viaje fuera de Estados Unidos
•   Mensajes para la comunidad estadounidense en Ecuador
                • Información sobre Visas para viajar a Estados Unidos
    Tenga en cuenta que esta dirección de correo electrónico es sólo para consultas relacionadas con Servicios a Ciudadanos
    Estadounidenses. No respondemos consultas sobre visas a los EE.UU., visas Ecuatorianas para extranjeros, asuntos
    públicos o de prensa, u otros temas no relacionados con Servicios a Ciudadanos Estadounidenses, por favor revise
    nuestra página web para información de contacto de otras secciones: https://ec.usembassy.gov/es/embassy-
    consulate-es/embassy-es/secciones-y-oficinas/.

    Si su pregunta no ha sido contestada en nuestra página web, responderemos a su correo dentro de 5 días laborables.
                  Case 1:19-cr-00561-LAP Document 183 Filed 10/20/20 Page 3 of 3

Para obtener información sobre visas, Ud. puede escribir a consularquito@state.gov o Ud. puede encontrar información
al respecto en nuestro sitio web: https://ec.usembassy.gov/es/visas-es/.

Para consultas relacionadas con asuntos públicos o de prensa, por favor dirija su correo electrónico
a: contacto.usembuio@state.gov.

Información adicional de contacto de la Embajada de los Estados Unidos en Quito o el Consulado de los Estados Unidos
en Guayaquil se encuentra disponible en nuestra página web.

Para emergencias que amenazan la vida, por favor revise nuestra página web para Información de Contacto en caso de
Emergencia: https://ec.usembassy.gov/es/u-s-citizen-services-es/emergency-contact-es/.

Por favor, proporciónenos sus comentarios. Su opinión y retroalimentación nos ayudará a conocer si estamos entregando
nuestros servicios de manera efectiva y nos brindará la oportunidad de reconocer a miembros del equipo, mientras que
los comentarios constructivos nos permitirán mejorar nuestro servicio. Sus comentarios serán registrados y referidos al
personal y/o a la administración respectivamente.



Gracias.




                                           American Citizen Services
                                           Consular Section
                                           U.S. Embassy – Quito, Ecuador • Avigiras E
